                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

 Fernando Hernandez,                  )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                3:19-cv-00392-MR
                                      )
                  vs.                 )
                                      )
 Erik A. Hooks,                       )
                                      )
             Respondent.

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on September 7, 2021.

                                               September 7, 2021




         Case 3:19-cv-00392-MR Document 12 Filed 09/07/21 Page 1 of 1
